Per Curiam.
The defendants were arrested in South Carolina. They signed written waivers of extradition and were returned to North Carolina for trial. Before pleading to the charges, the defendant Hicks moved to quash the indictments on these grounds: (1) At the time of his arrest in South Carolina by the Sheriff of Marlboro County, the defendant had been drinking, and while he was under the influence of liquor, he signed a written waiver of extradition; (2) At the time he signed the waiver, he was not represented by counsel, and had not been *350advised that he was entitled to counsel; (3) He was returned by the North Carolina officers without being advised that he had the right to oppose extradition. Hence, his presence in the jurisdiction was wrongful, in violation of his rights, and he could not legally be indicted in North Carolina.
Oddly, the defendant does not challenge the trial on any ground. His only claim is that the indictment should be quashed because he was wrongfully returned to North Carolina. In exercising its power to return bills of indictment, the Grand Jury does not concern itself with questions whether the accused is in or out of custody, in or out of the jurisdiction. The motion to quash the indictment was properly denied.
No error.